Case 3:17-cv-00072-NKM-JCH Document 794 Filed 07/07/20 Page 1 of 19 Pageid#: 11648




                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             Charlottesville Division


   ELIZABETH SINES, SETH WISPELWEY,
   MARISSA BLAIR, APRIL MUÑIZ,
   MARCUS MARTIN, NATALIE ROMERO,
   CHELSEA ALVARADO, JOHN DOE, and
   THOMAS BAKER,

                          Plaintiffs,       Civil Action No. 3:17-cv-00072-NKM

   v.                                           JURY TRIAL DEMANDED

   JASON KESSLER, RICHARD SPENCER,
   CHRISTOPHER CANTWELL, JAMES
   ALEX FIELDS, JR., VANGUARD
   AMERICA, ANDREW ANGLIN,
   MOONBASE HOLDINGS, LLC, ROBERT
   "AZZMADOR" RAY, NATHAN DAMIGO,
   ELLIOT KLINE a/k/a/ ELI MOSLEY,
   IDENTITY EVROPA, MATTHEW
   HEIMBACH, MATTHEW PARROTT a/k/a
   DAVID MATTHEW PARROTT,
   TRADITIONALIST WORKER PARTY,
   MICHAEL HILL, MICHAEL TUBBS,
   LEAGUE OF THE SOUTH, JEFF SCHOEP,
   NATIONAL SOCIALIST MOVEMENT,
   NATIONALIST FRONT, AUGUSTUS SOL
   INVICTUS, FRATERNAL ORDEROF THE
   ALT-KNIGHTS, MICHAEL "ENOCH"
   PEINOVICH, LOYAL WHITE KNIGHTS OF
   THE KU KLUX KLAN, and EAST COAST
   KNIGHTS OF THE KU KLUX KLAN a/k/a
   EAST COAST KNIGHTS OF THE TRUE
   INVISIBLE EMPIRE,
                            Defendants.



          PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION
         TO QUASH, OR, IN THE ALTERNATIVE, FOR A PROTECTIVE ORDER
Case 3:17-cv-00072-NKM-JCH Document 794 Filed 07/07/20 Page 2 of 19 Pageid#: 11649




          Plaintiffs move pursuant to Rule 45(d)(3)(A) of the Federal Rules of Civil Procedure to

   quash deposition subpoenas that Defendants Jason Kessler, Nathan Damigo, Matthew Parrott,

   Identity Evropa, and Traditionalist Workers Party (the “Defendants”) have served or intend to

   serve on non-parties Hutton Marshall and Joshua Lefebvre, or, in the alternative, for a protective

   order under Rule 26(c) forbidding or limiting the scope of the depositions of Messrs. Marshall and

   Lefebvre.

                                   PRELIMINARY STATEMENT

          On July 22, 2020, the Defendants plan to depose two of this Court’s sitting law clerks. The

   extraordinary request to invade the inner workings of this Court’s chambers is just the latest step

   in a string of discovery abuses that have characterized the defendants’ general approach to this

   case. See Dkt. 483, 539, 584, 599, 738, 759. Of course, the Defendants have no need to depose

   the Court’s law clerks. To the extent they once had some remotely plausible basis to do so—i.e.,

   to find support for a far-fetched effort to disqualify the Court on the back of conspiracy theories

   and innuendo—this Court undercut that basis in its entirety by issuing a detailed order making

   clear that the law clerks have never conducted any work on this case, and they never will. Any

   eleventh-hour attempts by the Defendants to conjure up some other basis to proceed with the

   depositions—such as one of the law clerks being a marginal fact witness—would be disingenuous,

   and, regardless, insufficient to authorize such invasive discovery.

                                           BACKGROUND

          On February 26, 2020, in a fourteen-thread Twitter rant, Defendant Jason Kessler

   (“Kessler”) publicly announced that he had come across “evidence” that two of this Court’s sitting

   law clerks—Hutton Marshall (“Marshall”) and Jason Lefebvre (“Lefebvre,” and with Marshall,




                                                    1
Case 3:17-cv-00072-NKM-JCH Document 794 Filed 07/07/20 Page 3 of 19 Pageid#: 11650




   the “Law Clerks”)—were intolerably biased in favor of the Plaintiffs in this action. See Ex. 1. The

   supposed “evidence” was as follows:

           As to Marshall, according to Kessler: (i) Marshall’s LinkedIn page showed that Marshall

   had a summer internship in 2017 at the Office of the New York State Attorney General, where he

   supposedly “worked with Amy Spitalnick, Executive Director of Integrity First for America,”

   which Kessler claims “is the organization founded by Roberta Kaplan behind the lawsuits against

   UTR attendees”; (ii) Plaintiff Elizabeth Sines is one in a group of fourteen individuals posing with

   their dogs in a photograph that Marshall posted to Facebook and as to which Sines commented

   “The BEST OF FRIENDS”; 1 (iii) because Marshall was in a September 6, 2017 Facebook post

   that said “I Stand With Dreamers,” Marshall is a “left-wing activist who advocates for illegal

   immigration while ostensibly serving the law”; (iv) Marshall supposedly “wrote at a social justice

   publication for gay rights and culture”; and (v) Marshall purportedly “has ties to Antifa” because

   one of Marshall’s Facebook friends “signified [their] affiliation with . . . three downward facing

   arrows” in his Facebook photo. Ex. 1.

           As to Lefebvre, while acknowledging that the “information . . . is a little more scarce,”

   Kessler cited the following: (i) an August 16, 2017 article on the University of Virginia School of

   Law website (“UVA.edu”) that noted that, after Sines and a friend saw Defendant James Alex

   Fields, Jr. drive his car into a crowd of protestors at the Unite the Right rally (“UTR”) on August

   12, 2017, “the pair retreated to the home of law student Josh Lefebvre ’19 to begin to understand

   what had happened”; and (ii) Lefebvre is also one of the fourteen individuals depicted in the

   Facebook photograph referenced above.


   1
     The post makes clear that Marshall “updated his cover photo” to include this photograph on February 10, 2019, but
   that Sines posted her “BEST OF FRIENDS” comment at least one year prior (which means that the photo was taken,
   uploaded to Facebook, and commented on by Sines, all well before the Law Clerks began their clerkships with Judge
   Moon). See Dkt. 771 at 2 (confirming that the Law Clerks began working in chambers in September 2019).



                                                           2
Case 3:17-cv-00072-NKM-JCH Document 794 Filed 07/07/20 Page 4 of 19 Pageid#: 11651




              According to Kessler’s ill-supported conspiracy theory, the above information constituted

   “damaging evidence of bias in the Norman Moon courtroom,” and he thus announced that he had

   “instructed [his] attorneys to put this in the court record & file a motion for recusal of Norman

   Moon.” Ex. 1. Weeks later, however, Kessler, along with Defendants Parrott and Damigo (the

   “Moving Defendants”), filed a motion not to recuse Judge Moon, but to recuse the Law Clerks

   themselves, i.e., “to disqualify [them] from further involvement in any ‘Unite the Right’ related

   litigation . . . pursuant to 28 U.S.C. §455(a) and §455(b)(1).” 2 Dkt. 687 at 1. The Moving

   Defendants argued that recusal of the Law Clerks was required because both were “personal

   friend[s] of one of the party plaintiffs in this case,” and because Lefebvre “appears to be a fact

   witness to certain events relevant to ‘Unite the Right’ related litigation.” Dkt. 687 at 1-2. The

   Moving Defendants appeared to concede, however, that any supposed conflict could not be

   imputed to the Court because “[i]n the Fourth Circuit a ‘clerk’s conflict of interest requires

   disqualification of [the] clerk not [the] judge.” Dkt. 687 at 2 (quoting U.S. v. Detemple, 162 F.3d

   279, 286 n.2 (4th Cir. 1998)). Despite Kessler’s public representation that the information

   regarding the Law Clerks mandated this Court’s recusal, see Ex. 1, the Moving Defendants made

   no mention of such a request in their motion.

              Despite having elected not to seek third-party discovery from nearly any other witnesses

   throughout this case (including, for example, from those specifically identified in interrogatory

   responses as having potentially relevant information to the events at UTR), on June 15, 2020, while

   the Moving Defendants recusal motion was sub judice, 3 the Defendants served the Plaintiffs with




   2
    On the same day, Defendants Kessler and Parrott also filed a motion to recuse the Law Clerks in a case they filed
   against the City of Charlottesville that also involves the Unite the Right rally. See Kessler v. City of Charlottesville,
   No. 19-cv-00044, Dkt. 55 (W.D. Va. Mar. 23, 2010) (NKM) (litigation referred to hereinafter as “Kessler”).
   3
       The Plaintiffs took no position on the motion. See Dkt. 688.



                                                              3
Case 3:17-cv-00072-NKM-JCH Document 794 Filed 07/07/20 Page 5 of 19 Pageid#: 11652




   notices of their intent to issue deposition subpoenas to the Law Clerks (the “Law Clerk

   Subpoenas”). Ex. 2. (Plaintiffs provided the Court notice of the Subpoenas on June 18, 2020. See

   Dkt. 768.) The Law Clerk Subpoenas noticed depositions for July 22, 2020, with Marshall’s at

   9:30 a.m. and Lefebvre’s at 1:30 p.m., and each attached a “Subpoena for Documents,” that

   demanded the following:

              1. All documents concerning the above-captioned litigation.
              2. All documents and communications concerning any rally or event on August 11 or
                 12, 2017 in Charlottesville, Virginia.
              3. All documents concerning and all communications concerning or with any Plaintiff
                 or Defendant in this litigation from January 1, 2017 to the present.
              4. Documents and communications sufficient to identify (a) your accommodations on
                 the nights of August 11 and 12, 2017; (b) your transportation to and from any rally
                 or event on August 11 and 12, 2017, in Charlottesville, Virginia; and (c) who
                 arranged for or paid for such accommodation and transportation.

   Exs. 3 (Marshall), 4 (Lefebvre).

          On June 18, 2020, the Court denied as moot the Moving Defendants’ motion to recuse the

   Law Clerks. In short, the Moving Defendants were “push[ing] on an open door,” because the

   Court was fully aware of the potential conflict from the start of the Law Clerks’ tenure, and the

   Law Clerks “ha[d] not been working on this case, and they would not have done so during their

   term, even absent this motion.” Dkt. 771 at 3. Due to the Court’s ruling that the Law Clerks were

   already recused due to their relationship with Sines, the Court had “[no] need to address moving

   defendants’ alternative argument that one of [the Court’s] term clerks should also be disqualified

   from participating in this case because he saw and provided shelter to Ms. Sines from the violence

   of the Unite the Right rally, and thus is an alleged ‘material witness.’” Dkt. 771 at 3 n.1.

          Also on June 18, the Court granted Kessler and Parrott’s motion for the Law Clerks’ recusal

   in Kessler. See No. 19-cv-00044, Dkt. 61 (W.D. Va. June 18, 2020); see also supra at 3 n.2.

   Although the Court noted that Kessler and Parrott had not met their burden of showing that such



                                                    4
Case 3:17-cv-00072-NKM-JCH Document 794 Filed 07/07/20 Page 6 of 19 Pageid#: 11653




   recusal was required (principally because Sines is not a party to that action), the Court recused the

   Law Clerks regardless because it had “no desire to further delay resolution of this case,” which

   had already been dismissed, “or to perpetuate any ancillary matters to the merits of Plaintiffs’

   lawsuit.” Id. at 5. 4

              That same day, Kessler issued a celebratory “Press Release” announcing that the Law

   Clerks “have just been removed from a lawsuit by Unite the Right organizers Jason Kessler and

   Mattew [sic] Parrott against the Charlottesville government for civil rights abuse and First

   Amendment violations from the police stand down.” Ex. 5. Kessler made plain his “Next steps.”

   Ex. 5. “Now that we have successfully argued for the law clerks recusal, courtroom bias will be

   one of the issues we bring up when we take Kessler v Charlottesville to the Virginia Court of

   Appeals next year.” Ex. 5. 5

                                                    ARGUMENT

              The Defendants should not be allowed to proceed with the highly unusual and invasive

   step of deposing this Court’s sitting law clerks. It would impose an exceedingly high burden and

   for no benefit. The Law Clerks have already been recused and there is no basis in law to impute

   the Law Clerks’ supposed conflict to the Court. Further, the Court should lend no credence to any

   contention that the depositions are warranted because one of the Law Clerks might offer some

   marginally relevant fact testimony. That argument would be nothing but pretext since the

   Defendants have sought discovery from almost no other potential fact witnesses, even though the

   Plaintiffs have identified several other individuals throughout discovery that would have far more



   4
       The Court acknowledged that the Law Clerks had each worked on Kessler. See, No. 19-cv-00044, Dkt. 61 at 2.
   5
     Following the Court’s decision on the Moving Defendants’ motion to recuse the Law Clerks, Plaintiffs’ counsel
   reached out to the Defendants’ counsel to meet-and-confer regarding whether they planned to proceed with the Law
   Clerk Subpoenas in light of the ruling. Defendants’ counsel confirmed that they would move forward with the
   discovery request in some form, and Plaintiffs’ counsel confirmed they would be filing the instant motion.



                                                            5
Case 3:17-cv-00072-NKM-JCH Document 794 Filed 07/07/20 Page 7 of 19 Pageid#: 11654




   relevant information and that would be far less burdensome to depose. It’s obvious why the

   Defendants want to depose the Law Clerks: to probe into inner workings of the Court. The Court

   shouldn’t allow it.

   I.        Applicable Legal Standards

             Pursuant to Rule 45(d)(3)(A), “[o]n timely motion, the court for the district where

   compliance is required must quash or modify a subpoena that . . . requires disclosure of privileged

   or other protected matter, if no exception or waiver applies . . . [or] subjects a person to undue

   burden.” 6 “Whether an ‘undue burden’ exists ‘encompasses situations where the subpoena seeks

   information irrelevant to the case.’” 77 Const. Co. v. UXB Int’l, Inc., No. 7:13-cv-340, 2013 WL

   6073176, at *3 (W.D. Va. Nov. 18, 2013) (quoting Cook v. Howard, 484 F. App’x 805, 812 & n.7

   (4th Cir. 2012)); see also id. (“relevance remains an appropriate factor for the Court to consider

   even where a subpoena is issued to a non-party”). Indeed, “[t]he scope of discovery allowed under

   a subpoena is the same as the scope of discovery allowed under Rule 26.” Brown v. Mountainview


   6
     The Fourth Circuit has opined that “[o]rdinarily, a party does not have standing to challenge a subpoena issued to a
   nonparty unless the party claims some personal right or privilege in the information sought by the subpoena.” U.S. v.
   Idema, 118 F. App’x 740, 744 (4th Cir. 2005) (unpublished). But, as Judge Hoppe has noted in this case, a “party
   ‘need only have some personal right or privilege in the information sought to have standing to challenge a subpoena
   to a third party,’” and thus can proceed under Rule 45 “even if the claimed interest is ‘minimal or exceedingly small.’”
   Dkt. 304 (quoting Third Degree Films, Inc. v. Does 1-18, No. 11-cv-3007, 2012 WL 669055, at *2 (D. Md. Feb. 28,
   2012)); see also Dkt. 415 (overruling objections to Judge Hoppe’s opinion). Here, the Law Clerk Subpoenas make
   plain that their principal targets are communications the Law Clerks have had with the Plaintiffs, and especially Sines,
   and therefore Plaintiffs “have some personal right in the information held by” the Law Clerks. Dkt. 304 at 4.
   Regardless, as this Court has done in this case, see Dkt. 304 at 1-2, “[c]ourts in the Fourth Circuit have ruled that
   motions to quash subpoenas directed at third parties can be viewed as motions for protective orders under Federal
   Rule of Civil Procedure 26(c)(1).” Wheeler v. Virginia, No. 7:17-cv-337, 2018 WL 10611666, at *1 (W.D. Va. Sept.
   18, 2018) (collecting cases); see also Brown v. Mountainview Cutters, LLC, No. 7:15-cv-00204, 2016 WL 3045349,
   at *2 (W.D. Va. May 27, 2016) (collecting cases and concluding that “even if the court could find that [Plaintiffs do]
   not have standing to move to quash the subpoenas under Rule 45 . . ., [they] would still have standing under Rule 26
   to challenge the subpoenas as irrelevant and overbroad”); 77 Const. Co. v. UXB Int’l, Inc., No. 7:14-cv-230, 2013 WL
   6073176, at *2 (W.D. Va. Nov. 18, 2013).
   Finally, even if Plaintiffs cannot move pursuant to Rule 45 or 26, this Court always retains the power to quash the
   Law Clerk Subpoenas sua sponte. See Headhunter, LLC v. Does 1-9, No. 5:17-cv-00069, 2018 WL 4550450, at *7
   (W.D. Va. Sept. 21, 2018) (“Although the court is not granting any motion to quash, . . . the court will, sua sponte,
   quash the current subpoena”); U.S. v. Roebuck, 271 F. Supp.2d 712, 717 (D.V.I. 2003) (noting that Judge had earlier
   in the case “sua sponte quashed the subpoenas served on the law clerks as being unreasonable and unduly oppressive”).



                                                              6
Case 3:17-cv-00072-NKM-JCH Document 794 Filed 07/07/20 Page 8 of 19 Pageid#: 11655




   Cutters, LLC, No. 7:15-cv-00204, 2016 WL 3045349, at *3 (W.D. Va. May 27, 2016) (citing

   Cook, 484 F. App’x at 812); see also Va. Dep’t of Corrs. v. Jordan, 2017 WL 5075252, at * 5

   (E.D. Va. Nov. 3, 2017), aff’d 912 F.3d 180 (4th Cir. 2019) (“[i]n order to avoid imposing an

   undue burden, third-party subpoenas . . . must be narrowly crafted to relevant subject matter in the

   underlying litigation” (quotation marks omitted)). Common objections to discovery requests

   under Rule 26(b)(1) (and thus Rule 45) are that the request “will not likely lead to the discovery

   of relevant information or is vague, overly broad, burdensome or interposed for an improper

   purpose.” Mills v. East Gulf Coal Preparation Co., 259 F.R.D. 118, 132 (S.D. W. Va. Aug. 4,

   2009).

            Similarly, Rule 26(c)(1) provides that a “party . . . may move for a protective order in the

   court where the action is pending,” and that the “court may, for good cause, issue an order to

   protect a party or person from annoyance, embarrassment, oppression, or undue burden or

   expense.” As relevant here, a protective order allows the court to “forbid[] the disclosure or

   discovery” or to “forbid[] inquiry into certain matters, or limit[] the scope of disclosure or

   discovery to certain matters.” Fed. R. Civ. P. 26(c)(1)(A), (D). The factors going to whether

   “good cause” exists for a protective order include whether the discovery request seeks irrelevant

   or unnecessary materials, is unreasonable, or was issued for an improper purpose. See Bonumose

   Biochem, LLC v. Yi-Heng Zhang, No. 3:17-cv-00033, 2018 WL 10068639, at *2 (W.D. Va. Sept.

   10, 2018) (Hoppe, M.J.) (quotation marks omitted) (“[A] protective order may issue under Rule

   26(c) if . . . the information sought is of such marginal relevance that the potential harm occasioned

   by discovery would outweigh the ordinary presumption of broad discovery.”); see also Wright &

   Miller, 8A Fed. Prac. & Proc. Civ. § 2036 (3d ed. Apr. 2020) (“even very slight inconvenience

   may be unreasonable [thus justifying a protective order] if there is no occasion for the inquiry and




                                                     7
Case 3:17-cv-00072-NKM-JCH Document 794 Filed 07/07/20 Page 9 of 19 Pageid#: 11656




   it cannot benefit the party making it”); ESG Capital Partners LP v. Stratos, 2014 WL 12588637,

   at *1 (C.D. Cal. May 16, 2014) (quashing “subpoenas [that] were . . . served for an improper

   purpose”).

   II.    Taking the “Extreme Step” of Allowing Discovery from the Court’s Law Clerks
          Would be Exceedingly Burdensome and Totally Unnecessary

           “[L]aw clerk[s] . . . [are] equally protected” by the same “[l]egal and policy considerations

   [that] prevent a judge who is presiding over a trial from being called as a witness or subjected to

   discovery.” Wolters Kluwer Fin. Servs. Inc. v. Scivantage, et al., 525 F. Supp.2d 448, 533

   (S.D.N.Y. 2007) (quotation marks omitted), rev’d in part on irrelevant grounds, 564 F.3d 110 (2d

   Cir. 2010); see also Terrazas v. Slagle, 142 F.R.D. 136, 139 (W.D. Tex. 1992) (quashing

   deposition subpoenas served on law clerks in light of the “sanctity of communications between the

   judges and their law clerks”). Generally, because a law clerk is “privy to the thought processes

   employed by [the] Judge . . . “[a] deposition of [a judge’s] law clerk . . . would be unreasonably

   burdensome.” In re Hubbard, No. 12-cv-1975, 2012 WL 5286927, at *4 (S.D. Cal. Oct. 24, 2012).

   That burden is hard to overstate: “[p]ublic inquiries by the litigants as to the internal operations

   and communications of the Court will, not may, destroy the integrity of our present legal system.”

   Wolters Kluwer Fin. Servs. Inc., 525 F. Supp 2d. at 534 n.316 (quoting Terrazas v. Slagle, 142

   F.R.D. 136, 139 (W.D. Tex. 1992)). Consequently, “[o]ral examination of a judicial or quasi-

   judicial officer as to matters within the scope of his adjudicative duties should be permitted only

   upon a strong showing of bad faith or improper behavior.” Cobell v. Norton, 237 F. Supp. 2d 71,

   100 (D.D.C. 2003) (quoting U.S. v. Ianniello, 740 F. Supp. 171, 187 (S.D.N.Y. 1990)). In sum,

   “authorizing discovery of judicial officers,” including law clerks, is an “extreme step.” Id.

           This is not one of the rare cases in which depositions of the Court’s law clerks would be

   appropriate. To start, it is apparent that were the Law Clerks’ depositions to go forward as noticed,



                                                    8
Case 3:17-cv-00072-NKM-JCH Document 794 Filed 07/07/20 Page 10 of 19 Pageid#:
                                  11657



 it would entail a deep invasion into the Court’s inner operations. Specifically, Defendants

 command the Law Clerks to produce at their depositions, “[a]ll documents and communications

 concerning any rally or event on August 11 or August 12, 2017 in Charlottesville, Virginia,” as

 well as “[a]ll documents concerning and all communications concerning or with any Plaintiff or

 Defendant in this litigation from January 1, 2017, to the present.” Exs. 3, 4. These requests, on

 their face, would require the Law Clerks to produce documents and communications between and

 among themselves and the Court regarding the deliberative process. For example, they would

 require the Law Clerks to produce any communication they had with the Court regarding either

 this matter or Kessler—which of course both “concern any rally or event on August 11 or 12, 2017

 in Charlottesville, Virginia” and certainly “concern . . . any Plaintiff or Defendant in this

 litigation.” 7 Exs. 3, 4.

          Thus, allowing the discovery to proceed would be an “extreme step,” Cobell, 237 F. Supp.

 2d at 100, yet there is absolutely no justification for such a measure here. For one, the Defendants

 have made no showing, let alone a strong one, of any “bad faith or improper behavior” on the part

 of the Law Clerks. Id. Further, deposing the Law Clerks would be a fruitless exercise. See Maxum

 Foundations, Inc. v. Salus Corp., 779 F.2d 974, 983 (4th Cir. 1985) (parties may “seek a protective

 order . . . to avoid the ‘undue burden or expense . . . associated with unnecessary discovery”

 (quoting Fed. R. Civ. P. 26(c)). Most obviously, the Court’s order explaining that the Law Clerks

 have not worked, and will not work, on this case, means that any effort by Defendants to seek

 testimony further to the Law Clerks’ recusal would be another “push[] on an open door.” Dkt. 771

 at 3.


 7
   The Law Clerk Subpoenas would be particularly invasive as to materials related to Kessler. As the Court recognized,
 unlike here, the Law Clerks have assisted the Court in that matter, see No. 19-cv-00044, Dkt. 61 at 2, meaning that
 the Law Clerk Subpoenas demand communications between the Law Clerks and the Court regarding the Court’s
 substantive work on that matter.



                                                          9
Case 3:17-cv-00072-NKM-JCH Document 794 Filed 07/07/20 Page 11 of 19 Pageid#:
                                  11658



         Nor can Defendants credibly justify deposing the Law Clerks on the ground that their

 testimony might be relevant to the potential disqualification of the Court. 8 Most fundamentally,

 the Court’s order on the Moving Defendants’ recusal motion has also undercut any basis to

 disqualify the Court on the basis of the Law Clerk’s supposed conflict. As the Defendants have

 themselves acknowledged—and with which the Court agreed—“[i]n the Fourth Circuit, a ‘clerk’s

 conflict of interest requires disqualification of [the] clerk not [the] judge.’” Dkt. 687 at 2 (quoting

 Detemple, 162 F.3d at 286 n.2).

         To be sure, a law clerk’s conflict can be imputed to the Court in rare instances, but only in

 extreme circumstances not even remotely present here. See Doe v. Cabrera, 134 F. Supp.3d 439,

 448-50 (D.D.C. 2015) (collecting examples and then noting a “common theme”: “any bias of a

 law clerk is imputed to the Court only when the clerk substantively participates in a case where

 that bias can potentially manifest itself”); cf. Hall v. Small Bus. Ass’n, 695 F.2d 175, 176-77 (5th

 Cir. 1983) (recusal of the court required where current law clerk was actively handling a class

 action discrimination case before the court even though she was not only a member of the

 plaintiffs’ class and had accepted post-clerkship employment with plaintiffs’ counsel’s firm, but

 she also had previously been employed by the defendant and had resigned due to allegations of

 discrimination). Here, because the Court has explained in its June 18th order that the Law Clerks



 8
   For one, any subsequent effort to recuse the Court on the basis of the Law Clerks’ conduct would be untimely.
 “Recusal motions must be filed by the earliest moment after the petitioner becomes aware of the applicable facts
 supporting disqualification.” U.S. v. Blackwell, No. 34-cr-00040, 2008 WL 4222026, at *2 (W.D. Va. Sept. 15, 2008)
 (Moon, J.) (citing Satterfield v. Edenton-Chowan Bd. of Ed., 530 F.2d 567, 574-75 (4th Cir. 1975)); see also Schurz
 Comm’cns, Inc. v. F.C.C., 982 F.2d 1057, 1060 (7th Cir. 1992) (Posner, J.) (“Litigants cannot take the heads-I-win-
 tails-you-lose position of waiting to see whether they win and if they lose moving to disqualify a judge who voted
 against them”). Indeed, in Blackwell, Your Honor collected authority for the proposition that “courts may dismiss
 untimely recusal motions” where they were brought four months, two months, seven weeks, and even twelve days too
 late. 2008 WL 422026, at *2. Here, the Defendants knew at least by February 26, 2020, i.e., more than four months
 ago, that the Law Clerks had some previous interaction with Sines and that Lefebvre was a “possible MATERIAL
 WITNESS,” but they have never sought the Court’s recusal. Ex. 1. See also Dkt. 771 at 3 (the Court noting that the
 Moving Defendants did “not ask for any relief that is different than the status quo”).



                                                         10
Case 3:17-cv-00072-NKM-JCH Document 794 Filed 07/07/20 Page 12 of 19 Pageid#:
                                  11659



 have done no work on this case, the Law Clerks’ supposed conflict cannot be imputed to the Court.

 On these facts, no further inquiry is required, and invasive discovery on the issue should not be

 allowed.

          Doe v. Cabrera demonstrates this point.                 There, the court’s law clerk had a close

 relationship with two attorneys at the firm representing the defendant in a case before her judge.

 One, an associate who had appeared in the case, became a friend to the clerk after serving as her

 personal attorney during her clerkship tenure and the other was her father, a partner. The conflict

 centered on a series of improper text messages that the clerk sent to the two attorneys on the same

 day that the judge issued the defendant a favorable ruling. Specifically, before the ruling was

 issued, the clerk texted the associate “stating that he was going to ‘owe’ her an alcoholic beverage.”

 Id. at 444. And then, after the ruling came out (at 3:34 p.m.), she texted the associate again stating

 that “as of 3:34 [p.m.] today,” he “owe[d] [her] a beer [(or wine!)].” Id. The clerk also sent a

 similar message to her father. When the plaintiffs learned of these text messages, they quickly

 moved to recuse the judge and subsequently sought discovery from the clerk.

          Despite the obvious misconduct raising an issue of a perceived law clerk impartiality,

 however, the Doe court nevertheless denied the plaintiffs’ recusal motion. The judge found no

 reason to disqualify himself because, like here, he had walled off the clerk from all cases involving

 the defendant’s firm, meaning that the clerk had no role working on the case (her text messages

 notwithstanding). See id. at 448 (the clerk’s “possible bias never had an opportunity to impact the

 case, as the Court screened her from working on it”). More to the point, the court also rejected the

 plaintiffs’ attempts to get discovery from the clerk because, the court concluded, it had sufficiently

 shown why there was no conflict. 9 Id. at 456-57 (“discovery is unnecessary, as the Court is


 9
  To be sure, in a subsequent ruling by a different judge in the same case, the Court concluded that the previous ruling
 barring discovery was “dicta.” Doe v. Cabrera, 139 F. Supp.3d 472, 478 (D.D.C. Oct. 20, 2015). Nevertheless, that


                                                          11
Case 3:17-cv-00072-NKM-JCH Document 794 Filed 07/07/20 Page 13 of 19 Pageid#:
                                  11660



 confident that Law Clerk I did nothing that influenced the Court or Law Clerk II [the clerk that

 worked on the case] on any substantive matters concerning the case”). Indeed, citing nine different

 cases from around the country, the court concluded that ‘[i]n similar circumstances, courts . . .

 have denied discovery.” Id. at 456; see also Terrazas, 142 F.R.D. at 139 (“deposing the law clerks

 will not achieve the stated purpose of aiding counsel in reversing the Court’s orders based on

 improper decisionmaking by the Court,” because, “[t]he judges, with full knowledge of the facts,

 have already determined there is no basis to require their recusal”).

           Here, the Court’s careful consideration of the potential conflict, and explanation on the

 public record that any conceivable appearance of bias was obviated in full by scrupulously walling

 off the Law Clerks from this matter from the start, obviates any need for discovery from the Law

 Clerks.

 III.      Lefebvre’s Role as a Potential Fact Witness Would be an Insufficient—and Plainly
           Pretextual—Basis for Deposing the Law Clerks

           As the Court acknowledged, the Defendants referred in passing to an “alternative

 argument” for the Law Clerks’ recusal based on the fact that Lefebvre supposedly “saw and

 provided shelter to Ms. Sines from the violence of the Unite the Right rally, and thus is an alleged

 ‘material witness.’” Dkt. 771 at 3 n.1. The Court should lend no credence, however, to any

 argument that discovery remains proper as to the Law Clerks in light of Lefebvre’s supposed

 interaction with Sines at UTR, for three reasons.




 judge ultimately concluded that the earlier decision was correct in precluding the substantial majority of the requested
 discovery—and indeed quashed it. Id. It did conclude, however, that in light of the “serious issues involving the
 conduct of a judicial law clerk,” that the law clerk—whose tenure in chambers had then ended, see 134 F. Supp.3d at
 442, n.2—should submit for in camera review the entirety of her communications with the defense counsel’s firm.
 139 F. Supp.3d at 479.



                                                           12
Case 3:17-cv-00072-NKM-JCH Document 794 Filed 07/07/20 Page 14 of 19 Pageid#:
                                  11661



         First, the issue has no bearing whatsoever on the subpoena issued to Marshall given that

 the Defendants have identified no basis to believe that he might be a fact witness. Proceeding with

 Marshall’s deposition would thus be entirely without basis.

         Second, even if Lefebvre had some contact with Sines during the UTR event, that marginal

 relevance to the case would in no way overcome the burdens associated with deposing the Court’s

 sitting law clerk, especially where there are myriad other available sources for the relevant

 information. See Fed. R. Civ. P. 26(b)(2)(C)(i) (“the court must limit . . . discovery . . . [if it] can

 be obtained from some other source that is more convenient, less burdensome, or less expensive.”).

 Indeed, there are several other potentially far more fruitful—and far less burdensome—avenues

 that are available to the Defendants if they are truly interested in developing the factual record as

 to Sines’ actions during UTR. For one, the Defendants could seek (but have not sought) discovery

 from any of the seven individuals that Sines identified in her responses to interrogatories that she

 asserted have first-hand knowledge of the facts and damages alleged in the complaint as they relate

 to Sines. Given Lefebvre’s “marginal relevance,” the “potential harm occasioned by” Defendants’

 requests to depose the Law Clerks should strongly “outweigh the ordinary presumption of broad

 discovery.” Bonumose, No. 3:17-cv-00033, 2018 WL 10068639, at *2.

         Finally, and relatedly, the Court need not venture down this rabbit hole at all because any

 contention that Defendants’ goal with respect to the Law Clerks’ depositions is to develop the

 factual record in this case would plainly be contrived. See ESG Capital Partners LP, No. 2:13-

 cv-01639, 2014 WL 12588637, at *2 (upholding magistrate judge’s ruling quashing a subpoena

 and issuing a protective order barring third-party discovery because, even though the subpoenas

 sought some minimally relevant information, it was clear that the “subpoenas were . . . served for

 an improper purpose”). Kessler has acknowledged for months that he aims to rely on what he




                                                   13
Case 3:17-cv-00072-NKM-JCH Document 794 Filed 07/07/20 Page 15 of 19 Pageid#:
                                  11662



 learned about the Law Clerks—including Lefebvre’s status as a potential fact witness—solely to

 seek the Court’s recusal, both in this case and in Kessler.          Defendants have consistently

 represented that the Law Clerks’ previous interactions with Sines—both at UTR and otherwise—

 raises an issue as to the Court’s impartiality. Dkt. 687; see also Exs. 1, 5. Specifically, Kessler’s

 initial reaction was to contend that this “damaging evidence of bias” requires the “recusal of

 Norman Moon,” Ex. 1, and Kessler has just recently confirmed that his “[n]ext step” with the

 information as to the Law Clerks will be to argue “courtroom bias” before the Fourth Circuit in

 the appeal of Your Honor’s decision in Kessler, Ex. 5, an entirely separate litigation. See ESG

 Capital Partners, No. 2:13-cv-01639, 2014 WL 12588637, at *4 (upholding magistrate judge’s

 quashing of a subpoena where plaintiff’s “real purpose was to seek discovery against [non-parties]

 for potential later litigation”). And the Defendants’ effort to depose the Law Clerks—efforts which

 were initiated before the Court ruled on the motion to recuse them—seems plainly aimed at that

 goal alone. See Exs. 1, 5. But that goal is not attainable, see supra at 10-12, and thus to allow

 Defendants to proceed with depositions of the Law Clerks on the sole ground that Lefebvre (again,

 not Marshall) is a supposed fact witness would be to endorse an invasive, unnecessary, and

 pretextual fishing expedition inside the Court’s chambers.

        To be clear, deposing the Law Clerks on the ground that Lefebvre is a supposed fact witness

 would be nothing but pretextual. Throughout discovery, the Defendants have chosen not to

 subpoena a single other purported fact witnesses that, like Lefebvre, may have come into contact

 with any of the plaintiffs during the weekend of UTR. Again, they sought no discovery from any

 of the myriad individuals that Sines identified to the Defendants in discovery responses more than

 two years ago as having information relevant to Sines’ allegations of what occurred at UTR. See

 Fed. R. Civ. P. 26(b)(2)(C)(ii). Moreover, the Defendants have sought no discovery from anyone




                                                  14
Case 3:17-cv-00072-NKM-JCH Document 794 Filed 07/07/20 Page 16 of 19 Pageid#:
                                  11663



 else identified in the UVA.edu article in which Lefebvre was mentioned, even though others

 feature much more prominently than Lefebvre and at least one interacted with Sines much more

 closely during UTR. See id. 10

          That Kessler and his co-Defendants reviewed the UVA.edu article in February 2020 and

 chose to seek discovery from Lefebvre—who is barely referenced in the article yet just happens to

 be the Court’s law clerk—speaks volumes. As does Defendants outright ignoring the individuals

 identified in Sines’ interrogatory responses.              Finally, that Defendants subpoenaed Lefebvre

 together with Marshall—indeed, that they seek to depose the two on the very same day—plainly

 shows that the Defendants’ decision to depose Lefebvre is wholly tied to, if anything, his position

 inside the Court’s chambers. Any attempt to justify deposing Lefebvre as a purported fact witness

 should be seen for what it is: a backdoor and improper attempt to depose the Court’s law clerks

 to fish for any evidence that this Court has acted impartially (either here or in Kessler). The Court

 should not condone such an abusive, pretextual, and unnecessary intrusion into its chambers.

                                                 CONCLUSION

          In light of the foregoing, this Court should prohibit the forthcoming depositions of the Law

 Clerks, either under Rule 45 or Rule 26. 11




  Dated: July 7, 2020                                        Respectfully submitted,

                                                             /s/ Robert T. Cahill

 10
    For example, Defendants conspicuously chose not to seek any discovery from Leanne Chia, Sines’ roommate and
 the other subject of the UVA.edu article (who was also identified in Sines’ interrogatory responses). This is even
 though, per the article, Sines and Chia were together at all relevant times on both Friday and Saturday during the
 weekend of UTR and both went to Lefebvre’s house together after they were nearly hit by Fields’ car. See
 https://www.law.virginia.edu/news/201708/standing-charlottesville.
 11
    At the very least, the Court should limit any questioning of the Law Clerks to events unrelated and occurring prior
 to their clerkships.



                                                          15
Case 3:17-cv-00072-NKM-JCH Document 794 Filed 07/07/20 Page 17 of 19 Pageid#:
                                  11664



                                       Robert T. Cahill (VSB 38562)
                                       COOLEY LLP
                                       11951 Freedom Drive, 14th Floor
                                       Reston, VA 20190-5656
                                       Telephone: (703) 456-8000
                                       Fax: (703) 456-8100
                                       rcahill@cooley.com
 Of Counsel:

 Roberta A. Kaplan (pro hac vice)      Karen L. Dunn (pro hac vice)
 Julie E. Fink (pro hac vice)          Jessica E. Phillips (pro hac vice)
 Gabrielle E. Tenzer (pro hac vice)    William A. Isaacson (pro hac vice)
 Michael L. Bloch (pro hac vice)       BOIES SCHILLER FLEXNER LLP
 Benjamin D. White (pro hac vice)      1401 New York Avenue, NW
 KAPLAN HECKER & FINK LLP              Washington, DC 20005
 350 Fifth Avenue, Suite 7110          Telephone: (202) 237-2727
 New York, NY 10118                    Fax: (202) 237-6131
 Telephone: (212) 763-0883             kdunn@bsfllp.com
 rkaplan@kaplanhecker.com              jphillips@bsfllp.com
 jfink@kaplanhecker.com                wisaacson@bsfllp.com
 gtenzer@kaplanhecker.com
 mbloch@kaplanhecker.com
 bwhite@kaplanhecker.com

 Yotam Barkai (pro hac vice)           Alan Levine (pro hac vice)
 BOIES SCHILLER FLEXNER LLP            Philip Bowman (pro hac vice)
 55 Hudson Yards                       COOLEY LLP
 New York, NY 10001                    55 Hudson Yards
 Telephone: (212) 446-2300             New York, NY 10001
 Fax: (212) 446-2350                   Telephone: (212) 479-6260
 ybarkai@bsfllp.com                    Fax: (212) 479-6275
                                       alevine@cooley.com
                                       pbowman@cooley.com

 David E. Mills (pro hac vice)         J. Benjamin Rottenborn (VSB 84796)
 Joshua M. Siegel (VSB 73416)          WOODS ROGERS PLC
 COOLEY LLP                            10 South Jefferson St., Suite 1400
 1299 Pennsylvania Avenue, NW          Roanoke, VA 24011
 Suite 700                             Telephone: (540) 983-7600
 Washington, DC 20004                  Fax: (540) 983-7711
 Telephone: (202) 842-7800             brottenborn@woodsrogers.com
 Fax: (202) 842-7899
 dmills@cooley.com
 jsiegel@cooley.com

                                       Counsel for Plaintiffs



                                      16
Case 3:17-cv-00072-NKM-JCH Document 794 Filed 07/07/20 Page 18 of 19 Pageid#:
                                  11665



                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 7, 2020, I filed the foregoing with the Clerk of Court through
 the CM/ECF system, which will send a notice of electronic filing to:

  Elmer Woodard                                    John A. DiNucci
  5661 US Hwy 29                                   Law Office of John A. DiNucci
  Blairs, VA 24527                                 8180 Greensboro Drive, Suite 1150
  isuecrooks@comcast.net                           McLean, VA 22102
                                                   dinuccilaw@outlook.com
  James E. Kolenich
  Kolenich Law Office                              Counsel for Defendant Richard Spencer
  9435 Waterstone Blvd. #140
  Cincinnati, OH 45249
  jek318@gmail.com

  Counsel for Defendants Jason Kessler, Nathan
  Damigo, Identity Europa, Inc. (Identity
  Evropa), Matthew Parrott, and Traditionalist
  Worker Party

  Justin Saunders Gravatt                          Bryan Jones
  David L. Campbell                                106 W. South St., Suite 211
  Duane, Hauck, Davis & Gravatt, P.C.              Charlottesville, VA 22902
  100 West Franklin Street, Suite 100              bryan@bjoneslegal.com
  Richmond, VA 23220
  jgravatt@dhdglaw.com                             Counsel for Defendants Michael Hill, Michael
  dcampbell@dhdglaw.com                            Tubbs, and League of the South

  Counsel for Defendant James A. Fields, Jr.

  William Edward ReBrook, IV
  The ReBrook Law Office
  6013 Clerkenwell Court
  Burke, VA 22015
  edward@rebrooklaw.com

  Counsel for Defendants Jeff Schoep, National
  Socialist Movement, and Nationalist Front
Case 3:17-cv-00072-NKM-JCH Document 794 Filed 07/07/20 Page 19 of 19 Pageid#:
                                  11666



        I further hereby certify that on July 7, 2020, I also served the following non-ECF
 participants, via electronic mail, as follows:

  Christopher Cantwell                        Vanguard America
  christopher.cantwell@gmail.com              c/o Dillon Hopper
                                              dillon_hopper@protonmail.com

  Robert Azzmador Ray                         Elliott Kline a/k/a Eli Mosley
  azzmador@gmail.com                          eli.f.mosley@gmail.com
                                              deplorabletruth@gmail.com

  Matthew Heimbach
  matthew.w.heimbach@gmail.com

                                              /s/ Robert T. Cahill
                                              Robert T. Cahill (VSB 38562)
                                              COOLEY LLP

                                              Counsel for Plaintiffs
